DETAILED ACTION

1.	This is in reply to an application filed on 04/24/2020. Claims 1-8 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  


3. Note no prior arts read(s) on the limitations of claims 1, 7 and 8.

4.
Claim Objection
1)
Claims 2, and 4 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claim 2:
Replacement of “the efficiency value being set in association with the number of pieces of the personal data having the attribute information” with “the efficiency value being set in association with a number of pieces of the personal data having the attribute information”.

Claim 4:
Replacement of “extracting personal data including data information associated with attribute information including the attribute condition requested by the client” with “extracting personal data including data information associated with attribute information including the attribute condition requested by a client”.

Replacement of “in the determining of the execution order, setting, as the determination index, the number of pieces” with “in the determining of the execution order, setting, as the determination index, number of pieces”.

5.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear to which one of the “extracted personal data”, the phrase ”the extracted 
personal data” referred to, for example claim 1 recites “extracting, among personal data provided with the consent, personal data” and claim reciting “extracting personal data including data information”. Examiner suggests amending claim 4 to resolve this issue.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (571)270-1474.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494